In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00026-CV



        ROBERT TROY MCCLURE, Appellant

                           V.

         STATE OF TEXAS, ET AL., Appellee



        On Appeal from the 102nd District Court
                Bowie County, Texas
            Trial Court No. 12C0711-102




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION
       Robert Troy McClure appeals the trial court’s dismissal of his inmate lawsuit against the

State of Texas for failure to comply with the requirements of Chapter 14 of the Texas Civil

Practice and Remedies Code and the trial court’s order declaring him a vexatious litigant. For

the reasons set forth below, we dismiss the appeal for want of jurisdiction.

       A court may enter an order prohibiting a person from filing new litigation in a court in

this state if the person is a vexatious litigant. TEX. CIV. PRAC. & REM. CODE ANN. § 11.101(a)(1)

(West Supp. 2014). McClure has been on the State of Texas’ list of vexatious litigants since

December 10, 2012. See generally TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.051–.057 (West

2002 & Supp. 2014). Pursuant to an order issued by the 12th Judicial District Court of Walker

County, Texas, McClure is specifically prohibited from “filing any more litigation in Texas

courts without permission of a local administrative judge.” Order and Pre-Filing Order, Robert

Troy McClure, TDCJ #1420457 v. Texas Dept. of Corr., et al., No. 26040 (12th Jud. Dist. Ct.

Walker Cnty. Dec. 10, 2012), available at http://www.txcourts.gov/All_Archived_Documents/

JudicialInformation/oca/pdf/vex/RobertMclures2013.pdf; see TEX. CIV. PRAC. & REM. CODE

ANN. §§ 11.101–.103 (West Supp. 2014).

       A “local administrative judge . . . may grant permission to a vexatious litigant subject to a

prefiling order under Section 11.101 to file a litigation only if it appears to the judge that the

litigation: (1) has merit; and (2) has not been filed for the purposes of harassment or delay.”

TEX. CIV. PRAC. & REM. CODE ANN. § 11.102(d) (West Supp. 2011). “[A] clerk of a court may

not file a litigation, original proceeding, appeal, or other claim presented, pro se, by a vexatious


                                                 2
litigant subject to a prefiling order under Section 11.101 unless the litigant obtains an order from

the appropriate local administrative judge . . . permitting the filing.” TEX. CIV. PRAC. & REM.

CODE ANN. § 11.103(a) (West Supp. 2014). If the clerk mistakenly files the litigation without an

order from the local administrative judge, as was done here, any party may file with the clerk and

serve on the plaintiff and other parties to the suit a notice stating that the plaintiff is a vexatious

litigant subject to a prefiling order. TEX. CIV. PRAC. & REM. CODE ANN. § 11.1035(a) (West

Supp. 2014). On the filing of the notice, the court is required to dismiss the suit unless the

plaintiff, within ten days after the notice is filed, obtains an order from the local administrative

judge permitting the filing of the litigation. TEX. CIV. PRAC. & REM. CODE ANN. § 11.1035(b)

(West Supp. 2014)

            Permission from the local administrative judge was required as a prerequisite to the filing

of this appeal. Here, the appellate record failed to demonstrate that McClure requested such

permission. Noting this defect, we provided notice to McClure on January 16, 2015, requesting

that he show this Court how we had jurisdiction over this appeal. 1 To date, there has been no

response demonstrating that the proper procedure set forth in Chapter 11 of the Texas Civil

Practice and Remedies Code has been followed. Accordingly, a prerequisite to filing suit was

not met, and this appeal should not have been filed.




1
    Ample time to allow McClure to present the case to the local administrative judge was afforded.
                                                            3
      Consequently, we dismiss the appeal for want of jurisdiction.




                                           Bailey C. Moseley
                                           Justice

Date Submitted:     January 30, 2015
Date Decided:       February 27, 2015




                                              4